EXHIBIT 3.1 SECOND AMENDED AND RESTATED BY-LAWS AS OF JULY 23, 2009 LASERCARD CORPORATION ARTICLE 1.OFFICES 1.1.Principal Office. The principal executive office and place of business of the corporation (hereafter called the “principal office”) is fixed and located at: 1875 North Shoreline Boulevard Mountain View, CA94043 The Board of Directors shall have the authority from time to time to change the principal office from one location to another by amending this Section 1.1. 1.2.Registered Office. The registered office of the corporation in Delaware is located as set forth in the Certificate of Incorporation.The Board of Directors may by resolution change such location and shall then make appropriate filings with the Delaware Secretary of State and the Office of the Recorder for the county in which the new registered office is located. 1.3.Other Offices. One or more branches or other subordinate offices may at any time be fixed and located by the Board of Directors at such place or places within or without the State of California as it deems appropriate. ARTICLE 2.MEETINGS OF STOCKHOLDERS 2.1.Place of Meetings. Meetings of the stockholders shall be held at any place within or outside the State of Delaware that may be designated by the Board of Directors.
